Rodgers, J.,
specially concurring:
I concur in the foregoing opinion. I accede to the will of the majority. I have written in my Code, Section 4004-23, Miss. Code of 1942, Rec., in lieu of the words ‘ ‘ over criminal actions ’ ’ the words ‘ ‘ over felony cases ’ ’, and in Section 4004-09, in lieu of the words “shall investigate all cases” the words “shall investigate felony cases only”. I point out that hereafter the trial judges may not use the probation officers except in “felony cases”, until the Legislature is awakened to the need. (Emphasis mine).